In a proceeding to invalidate a petition designating William F. Boyland as candidate in the Democratic Party primary election to be held on September 15, 1988, for the public office of Member of the Assembly from the 55th Assembly District, the petitioner appeals from a judgment of the Supreme Court, Kings County (Hutcherson, J.), dated August 15, 1988, which, after a hearing, denied the application.
Ordered that the judgment is affirmed, without costs or disbursements.
Based upon the record before us the petitioner failed to establish by clear and convincing evidence that the respondent Boyland’s designating petition was permeated by fraud and should be invalidated (see, Matter of Thomas v Simon, 89 AD2d 952, affd 57 NY2d 744). Moreover, the inclusion of certain other candidates’ names on the designating petition did not provide a basis for invalidating the entire petition (see, Matter of Thomas v Simon, supra; cf., Matter of Richardson v Luizzo, 64 AD2d 942, affd 45 NY2d 789; Matter of Berman v Venturini, 64 AD2d 940). Bracken, J. P., Rubin, Spatt, Harwood and Balletta, JJ., concur.